Citation Nr: 0923640	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, the appellant, served on active duty from May 
1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral high frequency sensorineural hearing loss, with a 
noncompensable (0 percent) rating, effective September 13, 
2004.

In December 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
Montgomery, Alabama.  The transcript of that hearing has been 
associated with the claims file.

The Board, in May 2007, remanded the appeal in order to 
obtain an updated VA examination regarding the severity of 
the hearing loss disability, due to the length of time since 
the last reported findings and the indication that the 
disability had worsened.  The Board also directed that the 
Veteran should be requested to identify all health care 
providers who have treated him for the bilateral hearing loss 
and to obtain updated VA treatment records.  Review of the 
claims file reveals that this development has been 
accomplished and the claim is ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2009, the Veteran requested an extension of 60 
days to gather additional evidence and information.  In 
February 2009, the Board granted the motion, noting that the 
that Veteran had until April 26, 2009 in order for the 
Veteran to obtain, and submit, new evidence in support of his 
appeal.  See 38 C.F.R. § 20.1304.  This period of time has 
passed without the Veteran submitting any additional 
evidence.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain.

2.  In VA audiological testing, the Veteran has had hearing 
loss in the right ear with a Roman numeral designation of II 
and hearing loss in the left ear with a Roman numeral 
designation of II.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

During the pendency of this appeal, the Veteran was issued 
multiple VCAA notification letters, including a June 2007 
notification letter sent after the May 2007 Board remand.  
The Board finds that the June 2007 VCAA notification letter 
satisfies the notification requirements regarding this claim 
stemming from a claim for service connection.  In this 
letter, he was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  The Veteran was also informed of the evidence and 
information needed to substantiate a disability rating and 
effective date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2007 VCAA letter noted above was issued pursuant to a Board 
remand, and therefore, after the RO decision that is the 
subject of this appeal.  The Appeals Management Center (AMC) 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the December 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  As 
the supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  

Neither the Veteran, nor is representative, have indicated 
any prejudice caused by the timing error.  See Shinseki v. 
Sanders, 556 U.S. __ (2009); see also Goodwin v. Peake, 22 
Vet. App. 128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of file includes VA 
treatment records and the report of the September 2008 VA 
examination obtained upon Board remand.  The Board finds the 
examinations of record are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  As directed by the May 2007 Board 
remand, the Veteran was requested in the June 2007 VCAA 
notification letter to identify all health care providers who 
had treated the Veteran for his bilateral hearing loss since 
service; the Veteran did not identify any additional evidence 
for VA to obtain but submitted additional records on his own.  
See 38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The Veteran contends that his hearing loss disability 
warrants a compensable rating.  The Veteran has asserted that 
his hearing, in essence, is progressively getting worse.  

In the December 2006 Board hearing, the Veteran reported that 
the disability caused problems with hearing the television 
and having conservations with others, to include his 
grandchildren.  In a June 2007 letter, the Veteran wrote that 
as "a hearing test is done in a sound proof room, it is not 
a true indication of the loss of hearing indicative of the 
real world environment."  The Veteran further indicated that 
his hearing loss qualified for consideration under 38 C.F.R. 
§ 4.86 [Exceptional patterns of hearing impairment].  The 
Veteran indicated that applying this regulation, that allows 
for the use of Table VIA, the disability warranted a 20 
percent rating.

The claims file contains both VA and private medical records 
that document and evaluate the Veteran's hearing loss, with 
some records indicating that the disability has worsened over 
time and that it will continue to worsen.  In this regard, a 
January 2005 letter wrote by a private hearing aid specialist 
noted that the disability would "progressively worsen over a 
period of time."  A May 2005 VA medical record documents 
that the Veteran had a hearing impairment and had difficulty 
with speech discrimination.  A June 2007 private medical 
letter documents the problems caused by the Veteran's hearing 
aid.  The clinician writing the letter opined that the 
Veteran had had a "mild change in his hearing, and most of 
his problem was in adjustment of his hearing aid."

The claims file also contains reports from multiple private 
examinations.  After review of the reports from these 
examinations, the Board finds that they are not adequate for 
rating purposes.  In pertinent part, 38 C.F.R. § 4.85(a) 
provides that an examination for hearing impairment must 
include a controlled speech discrimination test (Maryland 
CNC).  Although most of these private examination reports 
include speech discrimination scores, there is no indication 
that these tests were the Maryland CNC.  Therefore, as the 
private examinations did not use the test specified by the 
regulation, these tests will not be used in determining the 
appropriate disability rating.

The Board will proceed to summarize the audiometric findings 
from the two VA examinations of record.  As noted, the 
effective date assigned to the bilateral hearing loss 
disability is September 13, 2004.  Prior to this date, the 
Veteran underwent a VA audiological examination in May 2003.  
See 38 C.F.R. § 3.400.  The Board finds it useful to consider 
the results of this examination, however, in order to 
evaluate the disability in relation to its history.  See 
38 C.F.R. § 4.1.  

The examiner noted that the claims file was not available for 
review.  The Veteran reported that he has difficulty 
understanding speech from his spouse, on the television, and 
sermons, lectures, and at social gathering when background 
noise was present.  The Veteran also reported difficulty 
hearing the telephone in both ears.  He denied any surgical 
treatment.  

In this examination, the puretone thresholds were recorded as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
25
65
90
LEFT
15
15
70
70

Thus, the average threshold in the right ear was 48 in the 
right ear and 43 in the left ear.  The Veteran had Maryland 
CNC test scores of 88 percent bilaterally.

Pursuant to the May 2007 Board remand, the Veteran underwent 
an additional VA examination in September 2008.  The examiner 
noted review of the claims file.  Puretone thresholds were 
recorded as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
35
75
95
LEFT
20
25
70
80

Thus, the average threshold in the right ear was 56 and 49 in 
the left ear.  The Veteran had Maryland CNC test scores of 88 
percent in the right ear and 84 percent in the left ear.  The 
examiner found that the puretone air and bone conduction 
thresholds indicated a mild to profound high frequency 
sensorineural hearing loss in the right ear and a moderately-
severe to severe high frequency sensorineural hearing loss in 
the left ear.

The claims file also contains treatise materials submitted by 
the Veteran regarding degrees of hearing loss.  



Analysis

The VA audiological testing results outlined above do not 
show that the Veteran has an exceptional pattern of hearing 
impairment as defined by 38 C.F.R. § 4.86.  That is, these 
examinations outlined above show neither a puretone threshold 
of 55 or higher in the four specified frequencies nor a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 or more decibels at 2000 Hertz.  Further, the examiners 
completing the VA examinations of record did not certify that 
the use of the speech discrimination test was not 
appropriate.  See 38 C.F.R. § 4.85(c).  Therefore, only 
Tables VI and VII will be used.  As noted, these two VA 
examinations are the only examinations of record adequate for 
rating purposes.  See 38 C.F.R. § 4.85(a).  

Using the audiological testing results from these 
examinations and Table VI, located in 38 C.F.R. § 4.85, the 
Veteran's hearing had a numeric designation of II 
bilaterally.  Under Table VII, also located in 38 C.F.R. 
§ 4.85, the numeric designation of II and II intersect at a 
point that indicates a 0 (noncompensable) percent rating.

The Board is cognizant that the Veteran has asserted, in 
essence, that VA's method of testing does not adequately 
measure the effect of hearing loss in the "real world", 
and, indeed, his point is well taken.  The Court has upheld, 
however, VA's policy of conducting audiometry testing in a 
sound-controlled room.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 453-4 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
a schedular compensable rating.

Also in Martinak, the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

In this regard, the examiner recorded in the May 2003 VA 
examination report the Veteran's assertions of impairment in 
his daily life caused by the hearing loss disability, as 
outlined above.  Further, the Veteran testified sincerely and 
accurately regarding the functional impairment he experiences 
at his December 2006 Board hearing.

Therefore, as the record contains evidence of functional 
impairment as recorded in the May 2003 VA examination report 
and the December 2006 Board transcript, the Board finds there 
is no prejudice that results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record.  That 
is, the record contains a full description by the Veteran of 
the functional impact.  The Board finds that is was not 
prejudicial that the subsequent September 2008 VA examination 
report does not include an assessment of the functional 
impact as this evidence was already of record.  Thus, the 
evidence of record is sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).

Regarding extra-schedular consideration, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them or not, including 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not asserted, and there is no 
other evidence, that bilateral hearing loss has caused marked 
interference with his employment or frequent hospitalization.  
The criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial compensable rating for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

An initial compensable rating for bilateral high frequency 
sensorineural hearing loss is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


